Citation Nr: 1811886	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to a May 17, 2011 effective date for the increased 70 percent disability rating for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

With respect to the lumbar spine disability issue noted above, the Board acknowledges the Veteran previously submitted a claim for entitlement to service connection for this disability, which was denied by the RO in a May 1971 rating decision.  The Veteran did not appeal that decision, and thus the decision is considered final.  Generally, an unappealed rating decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured with respect to the disallowed claim.  See 38 U.S.C. §§ 5108, 7105 (c) (2012).  As will be explained further below, the Board finds the evidence presently of record, which includes a recently obtained private medical opinion and the Veteran's statements, is sufficient to establish service connection for the lumbar spine disability, and as such, new and material evidence has been presented to reopen the claim.  

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for sleep apnea is remanded for additional evidentiary development below.  Therefore this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.

FINDINGS OF FACT

1.  Chronic thoracolumbar spine disability manifestations have been present since service.

2.  The Veteran has exhibited PTSD manifestations, which have caused occupational and social impairment, with deficiencies in most areas since May 17, 2011.  


CONCLUSIONS OF LAW

1.  Thoracolumbar spine disability was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a 70 percent rating for posttraumatic stress disorder have been met from May 17, 2011.  38 U.S.C. §§ 1155, 5107, 5110  (2012); 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for a thoracolumbar spine disability because it originated while he was serving on active duty. 

His STRs show he was treated for symptoms of low back pain in October 1968 and March 1970.  During his Board hearing, the Veteran also stated he injured his back when he fell while carrying heavy munitions after a wave caused his ship to list heavily to one side.  Additionally, in his February 2014 VA Form 9, the Veteran reported that his symptoms of lower back pain have persisted continuously since his initial injury in service.  Further, the Veteran's private physician at Katy Pain Specialists recently intimated his current disability may have originated from his in-service injury in 1970.  

In July 2014 the Veteran underwent a VA examination at the Houston VAMC.  At that time, the examiner diagnosed the Veteran with lumbar spine degenerative arthritis.  He also found the Veteran's painful motion was attributed to his degenerative arthritis.  Nonetheless, the examiner then found the Veteran's current disability was less likely than not related to his in-service injury.  In support of this conclusion, the examiner indicated there was no evidence in the STRs showing the Veteran had a back problem in service, and he would not have been able to participate in martial arts for years after service if he had a back impairment.  The examiner wholly failed to explain how or why he came to this conclusion.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

In this case, the Veteran has reported that he experienced lumbar pain following his back injury in service, which has persisted ever since.  The Board finds the Veteran competent to report such manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ongoing back pain to be at least as probative as the above-noted VA examiner's findings, as the Veteran is truly the only person capable of such observation.  

In part, this appeal turns on whether there is a nexus between the Veteran's current degenerative arthritis and his in-service back manifestations.  The Veteran has competently and credibly reported that he initially experienced pain since service.  Further, the July 2014 VA examiner diagnosed the Veteran with degenerative arthritis, and indicated his back pain is related to his current thoracolumbar spine disability.  Accordingly, a nexus to service is established, as the Veteran has competently reported that the same pain has persisted since service.  In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's current thoracolumbar spine manifestations and his in-service back injury is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his lumbar spine disability.

Legal Criteria-Effective Dates

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

Factual Background and Analysis

The Veteran's PTSD has been service-connected since December 2008.  In May 2011, the Veteran initiated a claim for an increased rating.  A September 2011 rating decision confirmed the previously assigned 50 percent disability rating.  The Veteran expressed disagreement.  Thereafter, in a January 2016 rating decision, the RO granted a 70 percent disability rating effective from September 29, 2015.   In August 2016 the Veteran's representative requested an earlier effective date for the increased rating.  In May 2017 the RO denied the Veteran's petition for an earlier date, and the Veteran expressed a timely notice of disagreement with the effective date assigned.  Specifically, the Veteran has asserted the 70 percent rating should be granted from May 17, 2011, which is the date he initiated his claim for an increased rating.  As such, the central question that must be answered in this case is whether the Veteran's PTSD resulted in manifestations that caused him occupational and social impairment, with deficiencies in most areas since May 17, 2011.  

Initially, the Board notes the RO found the 70 percent rating was warranted from September 29, 2015, because that was the date upon which it was "factually ascertainable" that the Veteran warranted this evaluation under the rating schedule criteria.  The RO then cited to the September 29, 2015 VA examination findings, which revealed manifestations of suspiciousness, depressed mood, suicidal ideation, disturbances of motivation and mood, impaired impulse control, chronic sleep impairment, panic attacks, difficulty adapting to stressful circumstances, difficulty adapting to work and a worklike setting, inability to establish and maintain effective relationships, a flattened affect, and anxiety.  The RO found this cluster of symptoms caused impairment in most areas of life functioning including work, school, family relations, judgment, thinking, and mood.  However, the Board observes these precise symptoms have been present since the Veteran initiated his claim on May 17, 2011.  More importantly, a clinical summary from his treating psychiatric clinician at the Vet Center, dated in August 2011, shows his symptoms caused impairment in work, family relations, judgment, thinking, and mood.  

As noted above, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose.  38 C.F.R. § 3.400 (o)(1).  In view of the fact that the manifestations and impairments supporting the 70 percent rating assigned by the RO have been present since the Veteran initiated his claim, the Board finds this rating is warranted from that date.  


ORDER

Service connection for thoracolumbar spine disability, currently diagnosed as degenerative arthritis, is granted.

Entitlement to a May 17, 2011 effective date for an increased rating of 70 percent for PTSD is granted. 


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent a VA examination to assess his claimed lumbar spine disability in June 2014.  In the course of that examination the Veteran was diagnosed with obstructive sleep apnea.  The examiner found his disability was less likely than not caused or aggravated by his PTSD.  However, the examiner did not address whether the Veteran's sleep apnea was incurred in service.  During his November 2017 Board hearing, the Veteran reported that he initially began to experience awakening and gasping for air while he was in the military.  In addition, the Veteran also indicated that several fellow service members had informed him that he snored loudly while he was on active duty.  For these reasons, the Board finds an addendum medical opinion is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 


2.  Then, obtain an addendum medical opinion from the VA examiner who conducted the June 2014 sleep apnea examination, if available, and if unavailable from another examiner with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's sleep apnea. 

In this regard, the examiner must state whether the Veteran's obstructive sleep apnea at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  The examiner must consider and expressly discuss the Veteran's reports of waking up gasping for air and being informed that he snored loudly in service.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for any proffered opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


